Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/26/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 02/26/2021 have been fully considered but they are moot in view of new ground(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  


Claims 1-3, 9-10, 12-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jamal et al. (US 20150133051) in view of Berelejis et al. (US 20150348403).

Regarding claim 1, Jamal discloses a method of registering at least one external device on an electronic device (process of pairing a mobile terminal, with a wireless device; [0046]), the method comprising:
capturing an image including a plurality of devices through a camera of the electronic device  (user 201 points a camera 211, which mobile phone 210 is equipped with, such that wireless devices 202-205, or at least the wireless device which the user wants to pair mobile phone 210 with, are captured by camera 211; [0048]);
obtaining first information on the plurality of devices, from the image (image processing is used to identify objects contained in the first image; [0018]);
receiving second information on the plurality of devices from the plurality of devices (mobile phone 100 compiles a list of device types by receiving the device type from the discovered wireless devices; [0043]); 
identifying the plurality of devices included in the image, based on the second information and the first information (mobile phone 100 compiles a list of device types by receiving the device type from the discovered wireless devices, and uses this information to identify objects suitable for pairing by image processing; [0043].
image processing 411 the first image so as to identify one or more objects suitable for pairing, and correlating 412 the projected positions of the discovered wireless devices with the identified objects suitable for pairing. Receiving 421 information pertaining to a respective type of the discovered wireless devices, and retrieving 422 information pertaining to a visual appearance of each type of discovered wireless devices from a database. The retrieved information pertaining to the visual appearance of each type of discovered wireless devices is used as an input for the step of image processing 411 the first image; [0054-0055]).
Jamal does not expressly disclose designating the plurality of devices as a group of the plurality of devices; and collectively registering the group of the plurality of devices on the electronic device.
In an analogous art, Berelejis discloses designating the plurality of devices as a group of the plurality of devices; and collectively registering the group of the plurality of devices on the electronic device (control device builds or updates a user interface display of the smart objects currently available for interaction. Filtering or renaming devices in a room may facilitate group related actions such as assigning permissions as a group or controlling as a group. Such limiting enables a simple naming convention in which the smart objects are identified by a room identifier prefix and simple suffix; [0037].
smart objects in the room may be determined and listed in a user interface. A subset of smart objects that are in the same room, may be determined by the control device. Room-specific interactions with those smart objects may be thereby enabled, such as turning on all lights in the room in which the person is present; [0039-0040]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add Berelejis’s features into the System of Jamal in order to enable efficient interacting with smart objects in a defined area (Berelejis; [0003]).

Regarding claim 2, the combination of Jamal and Berelejis, particularly Jamal discloses receiving state information of the plurality of devices from a server (The information pertaining to a visual appearance of each type of discovered wireless device is retrieved from a database. The database may be internal, i.e., provided with the mobile terminal, or external, e.g., provided on a server which is accessible by the mobile terminal; [0019]), and
displaying the image together with an indication of the state information (combining visual information, i.e., the appearance of the desired device on the image, with spatial information, i.e., the position of the desired device projected onto the image; [0017]).

Regarding claim 3, the combination of Jamal and Berelejis, particularly Berelejis discloses displaying a user interface (UI) for controlling the plurality of devices (user-interface solutions may be provided based on the discovery of nearby smart objects by a control device. Control device may be configured to enable a user to address and control a smart object; [0039]); and 
transmitting a control command to control the plurality of devices based on receiving a user input via the UI for controlling the group of the plurality of devices (A user interface presented on the control device may list the nearby objects. The list of networked smart objects in a user interface display will be limited to only those within the same room as the control device. Room-specific interactions with those smart objects may be thereby enabled, such as turning on all lights in the room in which the person is present; [0040]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add Berelejis’s features into the System of Jamal in order to enable efficient interacting with smart objects in a defined area (Berelejis; [0003]).

Regarding claim 9, the combination of Jamal and Berelejis, particularly Berelejis discloses displaying a user interface (UI) for controlling the plurality of devices including information about states of the plurality of devices (control device may receive the sound signals emitted by the smart objects and build or update a list/database of smart objects, which may include updating a user interface display of the smart objects currently available for interaction. The control device may execute automatic or user-prompted renaming, tagging, identifying, etc., via the networking framework processes; [0037]).


Regarding claim 10, the combination of Jamal and Berelejis, particularly Jamal discloses wherein the registering comprises: 
receiving device information from the plurality of devices (The information pertaining to a type of the discovered wireless device is received from at least some of the discovered wireless devices, and preferably from each of the discovered wireless devices; [0017, 0019]); and 
transmitting a registration request based on of the device information to a server (transmitting the first image to an external entity, such as a server, where the image processing and identifying objects suitable for pairing are performed, and subsequently receiving information pertaining to the outcome of the image processing for further use; [0059]).
Berelejis discloses collectively registering a group of devices (control device builds or updates a user interface display of the smart objects currently available for interaction. Filtering or renaming devices in a room may facilitate group related actions such as assigning permissions as a group or controlling as a group. Such limiting enables a simple naming convention in which the smart objects are identified by a room identifier prefix and simple suffix; [0037].
smart objects in the room may be determined and listed in a user interface. A subset of smart objects that are in the same room, may be determined by the control device. Room-specific interactions with those smart objects may be thereby enabled, such as turning on all lights in the room in which the person is present; [0039-0040]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add Berelejis’s features into the System of Jamal in order to enable efficient interacting with smart objects in a defined area (Berelejis; [0003]).

Regarding claim 12, the claim is interpreted and rejected for the reasons cited in claim 1.
Regarding claim 13, the claim is interpreted and rejected for the reasons cited in claim 2.
Regarding claim 14, the claim is interpreted and rejected for the reasons cited in claim 3.
Regarding claim 20, the claim is interpreted and rejected for the reasons cited in claim 9.


Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jamal in view of Berelejis and further in view of Choudhary et al. (US 20190385043).


In an analogous art, Choudhary discloses wherein the identifying comprises identifying the plurality of devices through an artificial intelligence model (Based on user input from one of the client devices 112a-112n, for instance, the artificial intelligence management system 104 can analyze, organize, or modify digital images, such as by identifying objects portrayed in digital images, recommending modifications to digital images, animating digital objects, or reorganizing objects within digital images; [0044]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add Choudhary’s features into the System of Jamal and Berelejis in order to better analyze and perform tasks for digital images through the use of artificial intelligence (Choudhary; [0044]).

Regarding claim 16, the claim is interpreted and rejected for the reasons cited in claim 5.

Claims 6-7 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jamal in view of Berelejis and in view of Marshall et al. (US 20200081090).

Regarding claim 6, the combination of Jamal and Berelejis, particularly Jamal discloses identifying first positions of the plurality of devices through image analysis (matching objects suitable for pairing, obtained from image processing, under the condition that the detected object and the projected position are, with respect to their respective location on the first image, close to each other; [0041].
objects 312-315 suitable for pairing are identified in first image 310, and their respective positions within first image 310 are correlated with the projected positions of the discovered wireless devices; [0050]);
identifying second positions of the plurality of devices based on a strength of a signal received from the plurality of devices (bearing and the distance from the mobile terminal to a position of each of the discovered wireless devices may be determined by analyzing radio signals originating from the wireless devices and which are received at the mobile terminal, as is known in the art. This may, e.g., be accomplished using received signal strength measurements, possibly combined with information pertaining to the transmit power of the wireless devices, for determining the distance, and a directional antenna for determining the bearing; [0015]);
comparing the first positions and the second positions; and identifying the plurality of devices based on results of the comparing (spatial information comprises respective distances and/or respective bearings from the discovered wireless device to other discovered wireless devices. Such information is correlated with the bearings and distances determined by the mobile terminal, thereby improving the accuracy of the projected positions and, accordingly, the coincidence of the overlaid symbols with the location of their associated devices on the screen. To this end, a three-dimensional map of all wireless devices within range of the radio technology used by mobile phone 100 may be build based on spatial information obtained by analyzing radio signals received either by mobile phone 100 or any of the discovered wireless devices; [0045]).
The combination of Jamal and Berelejis does not expressly disclose identifying positions of devices based on a phase difference of a signal received from the devices.
In an analogous art, Marshall discloses identifying positions of devices based on a phase difference of a signal received from the devices (first UE may be a MIMO device, and may transmit uplink signals from multiple antenna ports. To measure these different signals to give a measurement characteristic that can be used also for positioning, the receiver has to distinguish the signals from the two or more antenna ports being used by the first UE, which may be transmitted at different times, or with different spreading codes, and the receiver may then measure the phase difference between the two signals; [0470]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add Marshall’s features into the System of Jamal and Berelejis in order to increase the number of measurements of a signal used for positioning calculations, and thus provide more reliable positioning measurements (Marshall; [0017]).

Regarding claim 7, the combination of Jamal, Marshall, and Berelejis, particularly Berelejis discloses wherein the second information comprises a service set identifier (SSID) included in the signal (the messages from some or all of the smart objects 110a-110f may include an identifier used in another network or framework mechanism to refer to the object (e.g., a WiFi identifier). The messages from some or all of the smart objects 110a-110f may further contain information about the manufacturer, model number, ratings, and so on. The messages from some or all of the smart objects 110a-110f may further contain information necessary for the control device 120 to access the smart object, such as an SSID/password; [0064]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add Berelejis’s features into the System of Jamal and Marshall in order to enable efficient interacting with smart objects in a defined area (Berelejis; [0003]).

Regarding claim 17, the claim is interpreted and rejected for the reasons cited in claim 6.
Regarding claim 18, the claim is interpreted and rejected for the reasons cited in claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413